Citation Nr: 0334089	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-16 407	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome, right knee.

2.  Entitlement to an initial compensable evaluation for 
service connection for right wrist tendonitis.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
December 1998.

This appeal originates from a July 1999 rating decision in 
which the RO granted service connection and assigned an 
initial zero percent (noncompensable) rating for 
retropatellar pain syndrome, right knee, effective December 
15, 1998, and granted service connection and assigned an 
initial noncompensable rating for right wrist tendonitis, 
also effective December 15, 1998.  The veteran submitted a 
notice of disagreement with the assigned ratings in February 
2000, and a statement of the case was issued in May 2000.  
The veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in June 2000.

As the veteran has perfected an appeal as to the initial 
ratings assigned for the right knee and wrist disabilities, 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In September 2000, the veteran testified before a hearing 
officer at the RO, and in May 2003, the veteran testified 
before the undersigned Veterans law Judge at the RO; 
transcripts of the veteran's testimony from both hearings are 
of record.  During the May 2003 hearing the veteran submitted 
additional evidence over which he waived RO jurisdiction.  
The Board has accepted this evidence for inclusion in the 
record on appeal.




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each of the claims on appeal has been 
accomplished.

2.  The evidence suggests that, since the December 15, 1998, 
effective date of the grant of service connection, the 
veteran's retropatellar pain syndrome of the right knee has 
been manifested by functional loss due to pain on use.

3.  The evidence suggests that, since the December 15, 1998, 
effective date of the grant of service connection, the 
veteran's right wrist tendonitis has been manifested by 
painful motion on use.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial compensable, 10 percent, rating 
for service-connected retropatellar syndrome, right knee, 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5 107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.14, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial compensable, 10 percent, rating 
for service-connected right wrist tendonitis have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5024, 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5.107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R.§ 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal, as all notification and development action 
needed to render a fair decision on these claims has been 
accomplished.

As evidenced by the May 2000 statement of the case (SOC) as 
well as the September 2001 supplemental statement of the case 
(SSOC), the appellant has been furnished the pertinent laws 
and regulations governing the claims and the reasons for the 
denials.  Hence, the Board finds that he has been given 
notice of the information and evidence needed to substantiate 
the claims and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)). In a letter dated in 
September 2000, the RO informed the veteran of the evidence 
the RO had requested pertinent to the claims and what 
additional information or evidence was still needed from the 
veteran.  Specifically, the RO informed the veteran that 
private medical records that he had identified had been 
requested, but that it was his responsibility to make sure 
the records were sent.  The RO also informed the veteran of 
the necessity of providing medical evidence showing that his 
disabilities had worsened.  Additionally, the RO provided the 
veteran with notice of VCAA duty to assist requirements in 
the September 2001 supplemental statement of the case.

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
requests for information and evidence, that would affect the 
outcome of the decision in this case.  In Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept.22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(l) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court found that the 30-day period provided in § 3.1 
59(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In this case, the Board finds that the veteran was 
given sufficient notice of the one-year statutory period for 
submitting evidence.  Although, in the April 2001 letter, the 
RO requested that the veteran submit additional supporting 
evidence to the RO preferably within 60 days of the date of 
this letter, he also was informed of the one-year time period 
for submitting such evidence.  In any event, the Board finds 
that any error or omission as regards the time period for 
responding in the RO's letter is harmless.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here, however, as the veteran 
testified that he had not been receiving regular treatment 
for his disability, at the time of the letter and up to the 
present date, there were and are no outstanding pertinent 
medical records to submit or obtain.

For the reasons cited to above and below, the Board finds 
that all necessary development has been accomplished.  The RO 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims, to include obtaining VA outpatient records and 
private medical records.  The veteran was also afforded VA 
examinations in April 2001.  Also, as indicated above, the 
appellant presented testimony before a Veterans Law Judge as 
well as before RO personnel.  The Board further points out 
that neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of this claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II. Factual Background

The veteran underwent a VA general examination in May 1999.  
At that time, he stated that his main problem was his right 
knee which swelled, locked and popped occasionally, but that 
he did fairly well most of the time.  He said he had some 
right knee pain and took Motrin off and on, and also 
complained of right wrist pain off and on.  Examination of 
the right knee was essentially negative.  The veteran had 
nor-mal extension and normal flexion to 140 degrees, without 
pain.  No crepitus was noted.  With respect to his wrist, he 
said that he had some wrist pain off and on, but didn't have 
any pain at that time.  He relayed that if the weather got 
bad or if he did a lot of physical activity he may have a 
little problem with his wrists.  He was told he had carpal 
tunnel, but was symptom free at the time.  The veteran had 
normal range of motion of his wrist without pain and was able 
to make a good fist without discomfort.  He was diagnosed as 
having no abnormalities of the wrists and a painful right 
knee.  The examiner indicated that records that the veteran 
brought with him showed a history of possible patellofemoral 
pain syndrome, but that he would await x-rays. X-rays of the 
knees were negative.

Outpatient treatment records from the Martinez VA Medical 
Center (VAMC) reflect that the veteran presented for a first 
visit in November 1999 with a history of right carpal tunnel 
syndrome and retropatellar pain syndrome on the right.  The 
veteran reported taking Motrin and Tylenol as needed, but 
without relief.  The veteran complained of a 7-day history of 
pain in his wrist and said that extra activity over the past 
several days of pulling cables for cameras could have 
strained his wrists.  He also complained of worsening pain in 
his knee.  On examination, Tinel's and Phalen's signs were 
positive with numbness and tingling noted in the distribution 
of the median nerve.  There was no effusion noted in the 
knees, anterior drawer sign was negative bilaterally, and no 
lateral or medial laxity was noted bilaterally.  Right knee 
x-rays were unremarkable.  In providing an assessment, the 
examiner noted that the veteran had been diagnosed with 
retropatellar pain syndrome and carpal tunnel syndrome and 
would be placed on Naprosyn and Tylenol.  The examiner also 
indicated that the veteran would be referred to prosthetics 
to obtain a right wrist brace.

In December 1999, the veteran returned to the VAMC for 
braces; the examiner noted no acute signs at that time.  The 
veteran reported that he was active and worked as a security 
guard, but did not participate in sports.  He was fitted with 
a neoprene brace with patellar opening and, per his request, 
was given a replacement right carpal tunnel syndrome brace.

During his September 2000 RO hearing, the veteran testified 
that most of the activities he did at work involved hand 
motion and severely aggravated his wrist disability.  He said 
that it was progressively getting worse and that his wrist 
brace helped quite a bit, but he could not wear it to work.  
With respect to his right knee disability, the veteran 
testified that it produced pain and swelling, as well as 
instability when he was not wearing his brace.  He added that 
he could not move when wearing the brace.

During a March 2001 peripheral nerve examination, the veteran 
complained of an increasing amount of right arm pain over the 
years, especially with extensive use. The veteran said his 
wrist brace limited his functional use.  He was right-hand 
dominant.  The pain was centered around the wrist and 
radiated proximately and into the hand.  He reported tingling 
of all four fingers at times, with the most prominent being 
the fourth and fifth fingers.  He obtained some relief from 
Tylenol. There were no motor complaints and no other 
complaints related to the neck or arm. Examination of the 
wrists showed no evidence of swelling or erythema, and range 
of motion was full.  Right hand strength was normal and there 
was no evidence of muscle atrophy.  The veteran noted 
tingling predominantly in his index finger. Tinel sign was 
negative bilaterally.  On sensory examination there was some 
diminished pin sensation of the distal fingers, predominantly 
although not exclusively in the median nerve distribution.  
The examiner stated that the veteran had complaints of right 
wrist that could be consistent with tendonitis and possible 
carpal tunnel syndrome, but a diagnosis could not definitely 
be made on clinical examination.  He recommended that the 
veteran obtain EMG (electromyelogram)/NCS (nerve conduction 
studies) of the right wrist to rule out carpal tunnel 
syndrome.  The examiner also stated that the veteran appeared 
to have no disability in the use of the right wrist on 
examination that morning.

Regarding his right knee disability, the veteran relayed to 
the March 2001 examiner that the pain may not be present at 
rest, but increased with activity, at which time there can be 
swelling.  He said he obtained relief from non-steroidal, 
anti-inflammatory medication, but didn't like taking it.  On 
examination the veteran had normal mobility and a normal 
gait.  There was no evidence of erythema or swelling of the 
knees.  Range of motion was 0-140 degrees bilaterally.  There 
was some crepitus over the right knee with extension, which 
seemed to be associated with patella tracking.  No 
instability was noted bilaterally.  No pain was noted with 
range of motion.  Regarding an assessment, the examiner 
stated that the examination was unremarkable aside from the 
noted crepitus.  However, he said that the veteran had pain 
with increased use of the knees and did not generally report 
serious problems with not having used either knee for an 
extensive period of time.  The examiner was unable to 
establish a clear diagnosis on examination and said the 
veteran had not had a formal orthopedic evaluation since the 
original diagnosis of right patellofemoral syndrome in 1997.  
He said that additional orthopedic consultation would be 
requested to definitively settle the issue.

A VA orthopedic examination was performed in April 2001, at 
which time the veteran complained of numbness in his fingers 
of the right hand except for the little finger.  He also 
complained of pain on both the volar and dorsal surfaces of 
his wrist extending proximally to his elbow.  He believed he 
had some decreased grip strength.  He said his right wrist 
occasionally awoke him at night, but that he would just go 
back to sleep.  He also said he occasionally wore a brace 
when he slept.  He had been on Naprosyn and Tylenol, but was 
not presently taking anything.  He said he was able to do his 
job and was able to eat, dress, take care of his personal 
hygiene and do ordinary housework-type activities.

Findings revealed full and painless range of motion of the 
wrist, with 70 degrees dorsiflexion, 60 degrees palmar 
flexion, 25 degrees ulnar deviation and 15 degrees radial 
deviation.  There was 5/5 strength in dorsiflexion and palmar 
flexion of the wrist.  There was no tenderness to palpation 
about the wrist.  Tinel sign, compression test and Phalen 
test were all negative.  Sensation was decreased to light 
touch over the tips of all fingers of the right hand except 
for the ring finger, which was spared.  The veteran was 
easily able to make a fist.  He could bring his fingertips to 
his distal palmar creases without difficulty.  There was no 
atrophy of the thenar or hypothenar eminences.  There was 5/5 
strength in abduction and adduction of the fingers.  The 
intrinsic musculature was intact.  The first dorsal 
interossesus was strong.  The veteran had well-callused 
hands.  X-rays of the right wrist were within normal limits.  
The veteran was diagnosed as having pain in the right wrist, 
forearm, and hand, of undetermined etiology; rule out carpal 
tunnel syndrome.  The examiner noted that there were no 
objective findings and indicated that EMG and NCS would be 
very helpful.  He said that if these tests were within normal 
limits, then he felt that there were really no significant 
limitations for the veteran.  He said that should the veteran 
have objective findings, then the appropriate restrictions 
should be made.

With respect to his knees, the veteran reported to the 
examiner that he had not been using the prescribed Naprosyn 
and Tylenol, and particularly did not like taking it before 
work.  He said that heat relieved his symptoms.  He 
complained of pain anteriorly in his knees just under the 
patella, but also deep in his knee.  He noticed some 
swelling, particularly after exercise.  He had no giving way 
or locking.  He reported that he was able to sit for about 11/2  
hours at a time comfortably.  He did not like driving for 
long periods of time, and could walk on a flat even surface 
without difficulty.  Inclines and hills did bother him.  He 
also had difficulty going up and down stairs. He could squat, 
but not quite fully.  Crawling and kneeling bothered him.  On 
examination there was no warmth, swelling or tenderness of 
either knee.  There was no crepitus on range of motion of 
either knee.  Both knees had from 0-140 degrees of flexion.  
There was no effusion of the right knee.  The veteran walked 
with a normal gait, without external support, and was able to 
get on and off the examining table without difficulty.  X-
rays of the right knee were within normal limits.  The 
veteran was diagnosed as having knee pain and rule out 
retropatellar pain syndrome.

Electrodiagnostic tests were performed in April 2001 and were 
normal.  There was no evidence of neuropathy or 
radiculopathy.

In an addendum opinion in August 2001, the March 2001 VA 
peripheral nerve examiner stated that EMG/NCV studies 
revealed no evidence of abnormality of the right median nerve 
and no evidence of right carpal tunnel syndrome.

Private medical records from Kaiser Permanente dated in May 
2003 reflect a diagnosis of cartilage inflammatory damage to 
both knees.  An MRI was notably pending at that time.  X-ray 
findings were consistent with minimal degenerative changes.  
The examiner noted that the inner right knee cartilage was 
worn down and the back of both kneecaps had worn down 
cartilage.

During the May 2003 Board hearing, the veteran testified that 
his right wrist pain varied on a general basis and on a scale 
of 1 and 10, the pain ranged from between a 2 and a 4 in 
terms of severity.  In regard to his right knee, the veteran 
said that the pain was always there at some level and was 
close to a 10 in severity when it was really bad.  He said 
that the biggest triggers of pain were certain movements, 
stairs, and prolonged sitting and standing.  He attested to 
some limitation of motion which was worsened by pain.  He 
described his job as a technician installing audio-visual 
equipment, satellite and cabling, as being very physical and 
involving ladder work and working in basements and attics.  
He said he could not really wear his brace at
work because it hindered movement.  The veteran estimated 
that he only had a couple of years left to where his knee 
became a problem performing his work duties.  He added that 
an orthopedist at Kaiser Permanente recommended physical 
therapy, but that he could not afford to take time off from 
work to participate.  He said that the prescribed Naprosyn 
and Tylenol expired and he was taking over-the-counter pain 
medication.  He also said that he was seen at Kaiser two or 
three times over the past year, and a lot of it occurred 
recently because his knee had "got really bad" at work.

A private MRI report dated in July 2003 indicates that 
findings may reflect mild chondromalacia patellae.  
Examination of the knee was otherwise unremarkable.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.
38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and those appeals 
involving a claimant's disagreement with a mere denial of a 
claim for an increased rating.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown., 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the issues on appeal involve consideration of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A. Right Knee

The veteran's right knee disability has been evaluated under 
Diagnostic Code 5299-5257, which is indicative of a 
nonspecific orthopedic disability rated on the basis of 
"other" knee impairment, such as recurrent subluxation or 
lateral instability.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
this code, a 10 percent evaluation is warranted for slight 
disability, a 20 percent evaluation is warranted for moderate 
disability, and a 30 percent evaluation is warranted for 
severe disability.  The veteran was assigned a noncompensable 
evaluation because there was then no evidence that the 
criteria for the minimum compensable evaluation had been met.  
See 38 C.F.R. § 4.31.

Considering the evidence of record in light of the above 
criteria, the Board notes that there is no evidence of 
recurrent subluxation or lateral instability of the right 
knee.  Indeed, the examiner during a VA outpatient clinic 
visit in November 1999 specifically noted that the veteran 
had no lateral/medial laxity.  Similarly, there was a finding 
of no right knee instability on March 2001 peripheral nerve 
examination. Furthermore, although the veteran testified in 
September 2000 as to having right knee instability when not 
wearing his knee brace, he denied any giving way or locking 
of the knee on VA examinations in March and April 2001.  In 
fact, the right knee was noted to be unremarkable on May 
1999, March 2001 and April 2001 VA examinations.  In short, 
the record is simply devoid of any clinical findings that 
would warrant assignment of an initial compensable evaluation 
for the veteran's retropatellar pain syndrome of the right 
knee under Diagnostic Code 5257.

To give the veteran every consideration in connection with 
the instant appeal, the Board has considered the criteria of 
other potentially applicable diagnostic codes in evaluating 
the veteran's right knee disability.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees and a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2003).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees. 38 C.F.R. § 4.7la, Diagnostic Code 
5261 (2003).

There is no objective evidence of either limited flexion or 
extension of the right knee that would meet the criteria for 
a compensable rating under Diagnostic Codes 5260 or 5261, 
respectively, based on actual range of motion findings.  Such 
findings on the May 1999, March 2001 and April 2001 
examinations revealed normal right knee extension to 0 
degrees and right knee flexion to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.  However, the veteran clearly has 
complained of pain in the right knee which he described as a 
10 at its worst on a scale of 1 to 10.  Although the 
examiners in May 1999, March 2001 and April 2001 found no 
pain on range of motion, the May 1999 and April 2001 
examiners diagnosed the veteran as having a painful right 
knee.  Furthermore, the veteran has consistently complained 
of right knee pain when climbing stairs and on prolonged 
sitting and standing.  Private medical records dated in May 
2003 show that an MRI of the veteran's right knee was ordered 
due to progressive knee pain, and are consistent with the 
veteran's May 2003 testimony that he recently sought 
treatment for his right knee because it had "got really 
bad" at work.

Thus, the evidence since the December 15, 1998 grant of 
service connection indicates that the veteran experiences no 
limitation of motion objectively.  However, he complains of 
experiencing considerable pain not demonstrated objectively, 
primarily after use of the knee.  Given the consistency of 
the veteran's complaints of pain, the Board finds such 
complaints credible.  As it is conceivable that the veteran's 
pain could result in functional loss to an extent consistent 
with at least the minimal compensable rating under Diagnostic 
Code 5260 or 5261, the Board finds, with consideration of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, and with resolution of 
all reasonable doubt in the veteran's favor, that the 
criteria for an initial 10 percent evaluation for service 
connected right knee disability are met.

The Board finds, however, that the record presents no basis 
for assignment of any higher rating for that disability.  
There is no evidence that pain associated with the right knee 
disability is so disabling as to warrant assignment of any 
higher evaluation under Diagnostic Code 5260 or 5261.  
Moreover, there is no other potentially applicable diagnostic 
code under which a higher rating could be assigned.  In the 
absence of evidence of, or of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, evaluation of the disability under 
Diagnostic Codes 5256, 5258, or 5262, respectively, are not 
applicable.

The Board also notes that, while an MRI in July 2003 revealed 
mild degenerative changes in the veteran's right knee, this 
finding, alone, provides no basis for assignment of more than 
10 percent at any point since the effective date of the grant 
of service connection.  Diagnostic Code 5003, pursuant to 
which degenerative arthritis is evaluated, directs that 
arthritis is to evaluated on the basis of the applicable 
limitation of motion codes (here, Codes 5260 and 5261, 
already
considered above), and that if the limitation of motion is 
noncompensable, then a 10 percent rating is for assignment 
for each major joint or group of minor joints.  Hence, no 
more than a 10 percent rating would be assignable under 
Diagnostic Code 5003.  Moreover, separate evaluations for 
retropatellar pain syndrome and arthritis, both evaluated on 
the basis of limited motion, is prohibited.  See 38 C.F.R. 
§ 4.14 (directing that the evaluation of the same 
manifestations of disability under different diagnostic codes 
is to be avoided).  Furthermore, regardless of the fact that 
service connection initially was granted under Diagnostic 
Code 5257, as the veteran has no instability in the right 
knee, as discussed above, there is no basis for assignment of 
separate ratings for arthritis and instability, under 
Diagnostic Codes 5003 and 5257, respectively.  See VAOPGPREC 
23-97 (July 1, 1997; revised July
24, 1997) and VAOPGPREC 9-98 (Aug. 14, 1998).

Finally, the Board finds that 38 C.F.R. § 3.32 1(b)(1) (cited 
to in the May 2000 statement of the case) provides no basis 
for assignment of more than a 10 percent rating, at any point 
since the effective date of the grant of service connection, 
on an extra-schedular basis.  In the absence of evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, an initial 10 percent, but no 
higher, evaluation for service-connected retropatellar pain 
syndrome of the right knee is warranted.

B.  Right Wrist

The veteran's right wrist disability has been evaluated under 
Diagnostic Code 5099-5024, which is indicative of a 
nonspecific orthopedic disability rated analogous to 
tenosynovitis. See 38 C.F.R. §§ 4.20, 4.27. Pursuant to Code 
5024, diseases under Codes 5013 to 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except for gout which will be rated under a 
different diagnostic code.

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71, Diagnostic Code 5215 for limitation 
of motion of the wrist, a 10 percent evaluation is warranted 
for the major or minor extremity when dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with 
forearm.

In this case, the veteran was assigned an initial 
noncompensable evaluation for his right wrist disability 
because there was then no evidence that the criteria for the 
minimum compensable evaluation (dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm) had 
been met, and no objective evidence of painful or limited 
motion of the wrist.  In this regard, the May 1999 VA 
examiner noted normal range of motion in the wrists without 
pain.  The April 2001 VA examiner also noted normal range of 
motion, with dorsiflexion to 70 degrees, palmar flexion to 60 
degrees, ulnar deviation to 25 degrees and radial deviation 
to 15 degrees (see 38 C.F.R. § 4.71, Plate I), and that 
strength was 5/5.  Moreover, the April 2001 examiner stated 
that if the EMG and NCS were within normal limits, which they 
turned out to be, then the veteran would really have no 
significant limitations.

The Board notes, however, the veteran was treated for wrist 
pain in November 1999 due to extra activity involving his 
wrists and has consistently complained of wrist pain with 
increased activity.  Moreover, he was diagnosed as having 
wrist pain at a VA outpatient clinic in April 2001.  
Considering the evidence of right wrist pain with use, as 
noted above, the conceivable extent of functional loss 
associated with such pain, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that an initial 10 
percent evaluation, under Diagnostic Code 5003, for painful 
motion of the right wrist, with use, is warranted.

However, no higher evaluation is assignable on any basis at 
any point since the December 15, 1998, effective date of the 
grant of service connection.  As indicated above, a 10 
percent rating is the maximum assignable under Diagnostic 
Code 5003 for each major joint or group of minor joints 
affected by limitation of motion, and is the only evaluation 
assignable under Diagnostic Code 5215.  See Spencer v. West, 
13 Vet. App. 376, 382 (2000) (a claimant cannot obtain a 
rating greater than 10 percent under Diagnostic Code 5215 for 
functional loss due to pain); Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (to the same effect).  Moreover, while, on the 
basis of the current record, the only other diagnostic code 
pursuant to which the veteran's right wrist disability could 
be rated is Diagnostic Code 5214 for wrist ankylosis, there 
is no medical finding of ankylosis, or evidence to even 
suggest that, with consideration of functional loss due to 
pain, his disability is comparable to ankylosis.  Thus, this 
diagnostic code is not applicable in the instant appeal.

Moreover, there is no showing that the veteran's right wrist 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis at any point since the effective 
date of the grant of service connection.  See 38 C.F.R. 
§ 3.32 1(b)(1).  In the absence of evidence that the 
veteran's right wrist symptomatology, alone, has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), has warranted 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(l) are not met.  See 
Bagwell, 9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; 
Shipwash; 8 Vet. App. at 227.

For all the foregoing reasons, an initial 10 percent, but no 
higher, evaluation for service-connected right wrist 
disability is warranted.


ORDER

An initial 10 percent evaluation for retropatellar pain 
syndrome, right knee, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial 10 percent evaluation for right wrist tendonitis 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Following a September 2001 decision that granted service 
connection and assigned an initial noncompensable rating for 
retropatellar pain syndrome of the left knee, effective 
December 15, 1998, the veteran expressed his disagreement 
with the rating assigned in a June 2002 statement.  By filing 
the June 2002 Notice of Disagreement, the veteran has 
initiated appellate review of this issue.  The next step in 
the appellate process is for the RO to issue the veteran a 
Statement of the Case summarizing the evidence relevant to 
this issue, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determination.  
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a Statement of the Case. Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.20 1, 20.202.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should issue to the veteran 
and his representative a SOC addressing 
the issue of the propriety of the initial 
noncompensable rating assigned following 
the grant of service connection for 
retropatellar pain syndrome of the left 
knee.  Along with the SOC, the RO must 
furnish to the veteran and his 
representative a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal, with the timely 
filing of a Substantive Appeal, as to 
that issue.

2.  The veteran and his representative 
are hereby reminded that appellate 
consideration of the claim for an initial 
compensable evaluation for retropatellar 
pain syndrome, left knee, may be obtained 
only if a timely appeal as to that issue 
is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA' s Adjudication Procedure Manual, M2 1-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court; 
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



